Citation Nr: 1047630	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-23 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and S.S.




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to September 
1948, and from August 1950 to August 1967.  The Veteran died in 
March 2007, and the appellant is his surviving spouse.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas. 

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The appellant is seeking service connection for the cause of the 
Veteran's death.  
She contends that the Veteran, whose inservice duties involved 
aircraft maintenance, was exposed to Agent Orange while stationed 
at Takhli Air Base in Thailand from December 1965 to November 
1966.  The appellant also contends that the Veteran was exposed 
to Agent Orange while on temporary duty to Vietnam, and during 
temporary stops in Vietnam.  She claims that this inservice 
herbicide exposure was the cause of the Veteran's fatal 
conditions (chronic obstructive pulmonary disease (COPD), 
arteriosclerotic heart disease, and diabetes mellitus).  

After reviewing the Veteran's claims folder, the Board concludes 
that additional development is necessary in order to comply with 
VA's duty to notify and assist the appellant.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002) .

Regarding the appellant's assertions that the Veteran was exposed 
to Agent Orange in Thailand, VA has developed specific procedures 
to determine whether a Veteran was exposed to herbicides in a 
vicinity other than the Republic of Vietnam or along the 
demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 
10(n), directs that a detailed statement of the Veteran's claimed 
herbicide exposure be sent to the Compensation and Pension (C&P) 
Service via e-mail and a review be requested of the inventory of 
herbicide operations maintained by the Department of Defense 
(DoD) to determine whether herbicides were used or tested as 
alleged.  If the exposure is not verified, a request should then 
be sent to the U.S. Army and Joint Services Records Research 
Center (JSRRC) for verification.  See VBA Fast Letter 09-20 (May 
6, 2009).

Here, it does not appear that the required evidentiary 
development procedures have been followed.  Evidentiary 
development procedures provided in the Adjudication Procedure 
Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 
(1999) (holding that the Board failed to comply with the duty-to-
assist requirement when it failed to remand the case for 
compliance with the evidentiary development called for by M21-1).  
Thus, the Board concludes that this matter must be remanded, 
including for compliance with the procedures set forth in the VA 
Adjudication Manual.
 
In addition, the Board finds that additional pertinent post 
service medical treatment records are available in this matter.  
At her hearing before the Board, the appellant testified that the 
Veteran received medical treatment from Tri-Care in the years 
following his discharge from active duty service.  As the post 
service medical evidence of record begins in 1984, 17 years after 
the Veteran's after the Veteran's discharge from military 
service, the RO, with the necessary assistance of the appellant, 
should attempt to obtain the Veteran's remaining post service 
medical evidence.  Moreover, the Veteran's certificate of death 
noted that he was inpatient at Mercy Hospital of Scott County at 
the time of his death.  The Veteran's terminal hospitalization 
records do not appear in the claims folder, and the RO should, 
with the necessary assistance of the appellant, attempt to obtain 
these records.

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for VA to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, 
which requires that the evidence of record "indicates" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. App. at 
83. 

At the June 2010 hearing before the Board, the appellant's 
representative noted that the Veteran's available service 
treatment records reflect treatment for catarrhal fever 
throughout May 1947.  The appellant's representative also noted 
that a January 1948 x-ray examination of the Veteran's chest 
revealed two four millimeter calcified lesions over the left 2nd 
& 3rd anterior ribs, and also over the right 2nd anterior rib and 
right 3rd interspace.  In support of her claim, the appellant 
testified that she met the Veteran around 1969, and that he had 
breathing problems at that time and ever since.

The Veteran's death certificate indicates that he died in March 
2007, at the age of 78.  The death certificate recorded his 
immediate cause of death as COPD.  It also listed as other 
significant conditions contributing to death, but not resulting 
in the underlying cause, arteriosclerotic heart disease and 
diabetes mellitus.

Under these circumstances, the Board finds that the RO should 
obtain a medical opinion to determine whether there is any 
relationship between the Veteran's fatal conditions, including 
COPD, arteriosclerotic heart disease and diabetes mellitus, and 
his military service.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the appellant to 
provide her a final opportunity to identify 
all VA and non-VA medical providers who 
treated the Veteran for his respiratory 
disorder, arteriosclerotic heart disease, 
and diabetes mellitus, since his discharge 
from the service.  The Board is 
particularly interested in obtaining any 
post service treatment records prior to 
March 1984, and the Veteran's terminal 
hospitalization records from Mercy Hospital 
of Scott County.  Copies of any identified 
pertinent treatment records that are not 
already in the claims file, must be 
obtained and associated with the claims 
file.  All attempts to secure this evidence 
must be documented in the claims file by 
the RO.  If, after making reasonable 
efforts to obtain the identified records, 
the RO is unable to secure same, the RO 
must notify the appellant and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be taken 
by the RO with respect to the claim; and 
(d) notify the appellant that that she is 
ultimately responsible for providing the 
evidence.  The appellant and her 
representative must then be given an 
opportunity to respond.  

2.  The RO must complete all necessary 
development as required by VBA Fast Letter 
09-20 (May 6, 2009).  See VA's Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C, para. 10(n).

3.  The RO must obtain a medical opinion 
from a physician as to whether the 
Veteran's death is in any way attributable 
to his period of active military service, 
whether on a direct or contributory basis.  
The claims file must be made available to 
and reviewed by the examiner in conjunction 
with the requested study.  The physician 
must specifically provide an opinion on 
whether the Veteran's fatal conditions, 
including COPD, arteriosclerotic heart 
disease and diabetes mellitus, were related 
to his military service (including 
catarrhal fever in May 1947, and abnormal 
X-ray findings in January 1948).  A 
complete rationale for all opinions must be 
provided.

4.  Once the above actions have been 
completed, the RO must readjudicate the 
appellant's claim on appeal, taking into 
consideration all newly acquired evidence 
since the June 2009 statement of the case.  
If the benefit on appeal remains denied, a 
supplemental statement of the case must be 
provided to the appellant and her 
representative, which must address all of 
the evidence of record since this issue was 
last adjudicated by the RO.  After the 
appellant and her representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the appellant until she receives further 
notice; however, she may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


